UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] Commission file number 1-9300 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: COCA-COLA ENTERPRISES INC. SAVINGS AND INVESTMENT PLAN FOR CERTAIN BARGAINING EMPLOYEES B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: COCA-COLA ENTERPRISES INC. 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 1 Exhibit Index: Page 4 TheCoca-Cola Enterprises Inc. Savings And Investment Plan for Certain Bargaining Employees (the "Plan") is a plan which is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (ERISA).Accordingly, the following items are filed herewith as part of this annual report: Audited financial statements: Report of Banks, Finley, White & Co., Independent Registered Public Accounting Firm Statements of Net Assets Available for Benefits at December 31, 2009 and 2008 Statement of Change in Net Assets Available for Benefits for the Year Ended December 31, 2009 Notes to Financial Statements Schedule of Assets at December 31, 2009 Signature Exhibit 23 – Consent of Banks, Finley, White & Co., Independent Registered Public Accounting Firm 2 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the Global Retirement Programs Committee, which Committee administers the employee benefit plan, has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. SAVINGS AND INVESTMENT PLAN FOR CERTAIN BARGAINING EMPLOYEES (Name of Plan) Date:June 23, 2010 By/S/ JOYCE KING-LAVINDER Joyce King-Lavinder Chairperson, Global Retirement Programs Committee 3 EXHIBIT INDEX Exhibit Number Description Exhibit 23 Consent of Banks, Finley, White & Co., Independent Registered Public Accounting Firm 4 Financial Statements and Supplemental Schedule Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees As of December 31, 2009 and 2008 and For the Year ended December 31, 2009 Together with Report of Independent Registered Public Accounting Firm Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Index Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 18 To the Global Retirement Programs Committee Coca-Cola Enterprises Inc. Atlanta, Georgia: Report of Independent Registered Public Accounting Firm We have audited the accompanying statements of net assets available for benefits of Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees (the “Plan”) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets held at end of year is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Banks, Finley, White & Co. June23, 2010 1 Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Statements of Net Assets Available for Benefits (in thousands) Assets Investments in Master Trust, at fair value $ $ Participant loans Total assets reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) 92 Net assets available for benefits $ $ See accompanying notes to the financial statements. 2 Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Statement of Changes in Net Assets Available for Benefits (in thousands) Additions to net assets attributed to: Investment income in Master Trust $ Participant contributions Net change in fair value of investments Total additions Deductions from net assets attributed to: Distributions to Participants ) Administrative expenses ) Total deductions ) Net increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ See accompanying notes to the financial statements. 3 Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Notes to Audited Financial Statements December 31, 2009 and 2008 1. Description of the Plan The following description of the Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees (the “Plan”) provides only general information. Participants should refer to the Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan was formed effective March 4, 1994 and restated effective January 1, 2002. The Plan is a defined contribution plan, sponsored by Coca-Cola Enterprises Inc. (the “Company”), covering certain employees of the Company. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (“ERISA”). Eligibility Each employee who has completed ninety days of service and is eligible for the Plan under the terms of a collective bargaining agreement negotiated between the Company and such bargaining unit, shall become a participant on the entry date (first day of the calendar quarter coincident with or next following employment as an eligible employee) at which time the participant may elect to begin compensation deferrals. Contributions The Plan allows a participant to contribute up to 17 percent of base compensation, as defined, subject to the maximum allowed by the Internal Revenue Code (the “Code”). A participant may elect to change the rate of pre-tax contributions or suspend all pre-tax contributions at any time. The Company may elect to contribute an amount determined annually by the Company. The Company made no contributions during 2009.All contributions are invested as directed by participants. 4 Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Notes to Audited Financial Statements Vesting Each participant shall always be 100 percent vested in his or her pre-tax contributions, rollover contributions and earnings thereon. Participant Accounts Each participant’s account is credited with the participant’s contributions, employer contributions, rollover contributions, if any, and allocations of the Plan’s earnings and losses. The allocation of earnings and losses is based on participant account balances as defined in the Plan document. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. In the event a participant’s union membership status changes, the participant may elect to transfer his or her account out of the Plan.During the year ended December 31, 2009, the Plan transferred participant accounts totaling $26,303 to other Company-sponsored plans. Loans to Participants Participants who are employed at the time of the loan request, including an employee on leave, may borrow from their accounts a minimum of $1,000 up to a maximum of the lesser of $50,000(minus the amount of the highest outstanding loan balance(s) in the prior 12 months over any outstanding loan balance on the day the loan is made) or 50 percent of their vested account balances. Loan terms range from 6 to 60 months for general purpose loans and from 6 to 180 months for the purchase of a primary residence. The balance in the participant’s account secures the loan and the loan bears interest at the prime rate as published in the Wall Street Journal on the second business day of the month proceeding the date the loan is issued. Principal and interest are generally paid in equal installments by a payroll deduction each paycheck and applied directly to the participant’s account. Withdrawals and Payments of Benefits Distributions of a participant’s fully vested account balance shall be made during the period following his or her retirement, total disability, death or termination of employment. Distributions to participants shall be made in a single lump sum payment. The amount of distribution under the Plan shall be equal to the participant’s vested interest. If the 5 Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Notes to Audited Financial Statements participant has any loan balance at the time of distribution, the amount of cash available to the participant or beneficiary shall be reduced by the outstanding principal balance of the loan. Voluntary withdrawals from the balance of the participant’s pre-tax contribution account become available after the participant attains age 59½. Prior to the attainment of age 59½, a withdrawal from these accounts would be available for a financial hardship or from a participant’s rollover source within the Plan. Plan Termination Although the Company has not expressed any intent to do so, the Company has the right under the Plan agreement to terminate the Plan. In the event of Plan termination, all participants become fully vested and shall receive a full distribution of their account balances. 2. Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Plan are prepared using the accrual method of accounting. Valuation of Investments The Plan participates in the Coca-Cola Enterprises Inc. Defined Contribution Plans Master Trust (the “Master Trust”) with similar retirement plans sponsored by the Company and certain other subsidiaries of the Company, whereby investments are held collectively for all plans by JPMorgan Chase Bank, N.A. (the “Trustee”). Each participating plan’s investment in the Master Trust is equal to the sum of its participant account balances in relation to total Master Trust investments. Short-term investments are stated at fair value, which approximates cost and is based on quoted redemption values determined by the Trustee. Mutual funds and the common stock of Coca-Cola Enterprises Inc. are valued based on quoted market prices on national exchanges on the last business day of the Plan year. Investments in collective trusts are stated at fair value, and are valued at the net asset value of shares held by the Plan at year-end.Participant loans are valued at their outstanding balances, which approximate fair value. 6 Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Notes to Audited Financial Statements The Invesco Stable Value Fund (the “Fund”) is a separate account which invests primarily in wrapper contracts (also known as synthetic guaranteed investment contracts) and cash equivalents. Contracts within the Fund are fully benefit-responsive and are therefore reported at fair value on the Statement of Net Assets Available for Benefits. In a wrapper contract structure, the underlying investments are owned by the Fund and held in trust for Plan participants. The wrapper primarily represents a diversified portfolio of corporate and government bonds, and common/collective trusts. The Fund purchases a wrapper contract from an insurance company or bank. The wrapper contract amortizes the realized and unrealized gains and losses on the underlying fixed income investments, typically over the duration of the investments, through adjustments to the future interest crediting rate (which is the rate earned by participants in the Fund for the underlying investments). The issuer of the wrapper contract provides assurance that the adjustments to the interest crediting rate do not result in a future crediting rate that is less than zero. An interest crediting rate less than zero would result in a loss of principal or accrued interest. The key factors that influence future interest crediting rates for a wrapper contract include: · The level of market interest rates; · The amount and timing of participant contributions, transfers and withdrawals into/out of the wrapper contract; · The investment returns generated by the fixed income investments that back the wrapper contact; and · The duration of the underlying investments backing the wrapper contract. Wrapper contract’s interest crediting rates are typically reset on a periodic basis. Because changes in market interest rates affect the yield to maturity and the market value of the underlying investments, they may have a material impact on the wrapper contract’s interest crediting rate. In addition, participant withdrawals and transfers from the Fund are paid at contract value but funded through the market value liquidation of the underlying investments, which also impacts the interest crediting rate.The resulting gains and losses in the market value of the underlying investments relative to the wrapper contract value are represented on the Plan’s Statements of Net Assets Available for Benefits as the “adjustment from fair value to contract value for fully benefit-responsive investment contracts.” 7 Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Notes to Audited Financial Statements If the adjustment from fair value to contract value is positive for a given contract, this indicates that the wrapper contract value is greater than the market value of the underlying investments.The embedded market value losses will be amortized in the future through a lower interest crediting rate than would otherwise be the case.If the adjustment from fair value to contract value figure is negative, this indicates that the wrapper contract value is less than the market value of the underlying investments.The amortization of the embedded market value gains will cause the future interest crediting rate to be higher than it otherwise would have been. All wrapper contracts provide for a minimum interest crediting rate of zero percent.In the event that the interest crediting rate should fall to zero and the requirements of the wrapper contract are satisfied, the wrapper issuers will pay to the Plan the shortfall needed to maintain the interest crediting rate at zero.This helps to ensure that participants’ principal and accrued interest will be protected. Examples of events that would permit a wrapper contract issuer to terminate a wrapper contract upon short notice include the Plan’s loss of its qualified status, un-cured material breaches of responsibilities, or material and adverse changes to the provisions of the Plan.If one of these events was to occur, the wrapper contract issuer could terminate the wrapper contract at the market value of the underlying investments. At December 31, 2009, fair value exceeded contract value. Contract value represents contributions made under the contracts, plus earnings, less withdrawals and administrative expenses. The weighted-average yield was approximately 3.2 percent and 6.6 percent for the years ended December 31, 2009 and 2008, respectively. The crediting interest rate was approximately 4.2 percent at December 31, 2009 and 2008, respectively.Participants investing in the Fund are subject to risk of default by issuers of the wrapper contracts and the specific investments underlying the wrapper contracts.There are no reserves against contract value for credit risk of the contract issuer or otherwise. 8 Coca-Cola Enterprises Inc. Savings and Investment Plan for Certain Bargaining Employees Notes to Audited Financial Statements The fair values of the underlying assets of the wrapper contracts and the adjustment to contract value for the Plan are as follows (in thousands): Fair value of the underlying assets of the wrapper contracts: Fixed income securities $
